UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-Held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 Extraordinary Shareholders’ Meeting Call Notice The shareholders of Telefônica Brasil S.A. (“ Company ”) are hereby called to attend the Extraordinary Shareholders’ Meeting of the Company to be held at 11:00 a.m. on July 8, 2016, at the Company’s headquarters, located at Avenida Eng. Luiz Carlos Berrini, nº 1376, 20º floor, auditorium, Cidade Monções neighborhood , in the City of São Paulo, State of São Paulo, in order to appreciate and deliberate on the following matters of the agenda: 1. To approve the proposal to modify the Company's Bylaws, with the consequent amendment of Article 14, to exclude the requirement that the members of the Board of Directors are shareholders of the Company, as well as Articles 20 and 23, to adequate the denomination of the Chief Financial and Investor Relations Officer role; and 2. To approve the consolidation of the Company's Bylaws, considering the changes proposed above. GENERAL INSTRUCTIONS: (i) According to Article 12 of the Bylaws, the shareholders allowed to participate and vote in the Shareholders’ Meeting are those registered as holder of shares in the Company’s records up to seventy-two (72) hours before the date scheduled for said Meeting. (ii) Aiming to provide greater speed and efficiency to the works of the Meeting pursuant to Paragraph 2 of Article 12 of the Bylaws, the powers of attorney granted for the representation of shareholders in the Meeting shall be deposited at the Company's headquarters, at Avenida Eng. Luiz Carlos Berrini, nº 1376, 28º floor, Cidade Monções neighborhood , in the Capital of the State of São Paulo, telephone: (+55 11 3430-3687), during business days, from Monday to Friday, from 9 am to 6 pm, and until 72 (seventy-two) hours before the date scheduled for the Meeting. Such powers of attorney shall contain special authorities and be accompanied by certified copies of the bylaws and corporate documents proving the representation of the corporate entity shareholder, as well as identity card (RG) and CPF of the legal representatives, being the investment funds also required to present a certified copy of the respective regulation, accompanied by the relevant representation documents. Documents issued abroad in foreign language must be notarized, consularized, translated into Portuguese and have their translations registered in the Registry of Deeds and Documents ( Registro de Títulos e Documentos ). 48533v1/2523/917 TELEFÔNICA BRASIL S.A. Publicly-Held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 (iii) Individual shareholders shall present their identity card (RG) and CPF. (iv) Shareholders participating of Fungible Custody of Registered Shares of the Stock Exchange ( Custódia Fungível de Ações Nominativas da Bolsa de Valores ) shall present a statement containing the respective equity interest, issued by the custodian agent until 72 (seventy-two) hours before the date scheduled for the Meeting. (v) The documents related to the agenda of the meeting, including Annex 11 to CVM Instruction nº481/2009, are available to the shareholders at the Company’s headquarters, and can also be viewed on the website of Comissão de Valores Mobiliários – CVM (www.cvm.gov.br), of BM&FBovespa S.A. - Bolsa de Valores, Mercadorias e Futuros (www.bmfbovespa.com.br) and of the Company (www.telefonica.com.br/ir). São Paulo, June 22, 2016. Eduardo Navarro de Carvalho Chairman of the Board of Directors 48533v1/2523/917 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELEFÔNICA BRASIL S.A. Date: June 22, 2016 By: /s/ Luis Carlos da Costa Plaster Name: Luis Carlos da Costa Plaster Title: Investor Relations Director
